DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 25 January 2021 is acknowledged.  The Examiner notes that since the article encompassed by Group II (claims 10-12) comprises the layer element (L) of claims 1-8, it is proper to examine previously indicated Groups I and II together.  As such, claims 1-8 and 10-12 have been examined as a single group in the instant Office action.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process of producing an article, there being no allowable generic or linking claim.  

Information Disclosure Statement
The information disclosure statements (IDS) filed on 4/9/2019, 3/25/2020, 5/27/2020, and 10/13/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “of preferably less than 15 g/10 min”.  Due to the word “preferably” it is unclear whether the claimed melt flow rate is an actual requirement of the claimed invention or whether it is optional.  As such, claim 4 is indefinite.  For the purpose of examination, the Examiner will interpret claim 4 as if it recites “of less than 15 g/10 min”.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraike et al., JP2012099803A (“Hiraike”)(original and machine translation provided herewith).
Regarding claims 1, 3, and 4, Hiraike discloses a multilayer photovoltaic cell (PV cell) comprising layer element composed a sealing layer (3) (also referred to in the reference as an “encapsulant layer”) and fluorine-based layer (4) wherein the layered element is embossed [0012-0019, 0060, 0061, 0066-0068, 0088, 0097, Figs. 1-10].  The embossing results in a layer element comprising a pattern of recesses [0098, Figs. 9 and 10] which reads on the pattern of recesses recited in claims 1 and 3. 
The sealing layer is formed from a sealing resin having a melt flow rate of from 0.5 to 50 g/10mins (at 190 °C and 2.16 kg) and a melting point of from 75 to 100 °C [0015-0018]. The sealing resin may be a silane-modified polyolefin resin which may be a polyethylene resin [0019, 0021, 0022, 0025]. The silane-modified polyethylene reads on the claimed polymer of ethylene (a) and the silane group(s) containing unit (b).  This interpretation is consistent with instantly pending claim 8.  The melt flow rate range of the silane-modified polyethylene resin encompasses, and therefore renders obvious, the melt flow rate recited in claims 1 and 4 (see MPEP 2144.05).
Regarding claim 2, Hiraike teaches that the depth of the embossing is 0.1 mm [0103, Figs. 9 and 10].  Hiraike also teaches that the sealing layer (or encapsulant layer) th (or about 16.67%) of the thickness of the layer element.
Regarding claim 5, the melting point of the sealing resin ranges from 75 to 100 °C [0012, 0017] which reads on the claimed melting temperature. 
Regarding claim 6, the sealing resin (i.e. the encapsulant resin) may be, inter alia, an ethylene/1-butene copolymer comprising silane groups [0021, 0022] which reads on the claimed polymer (a3).
Regarding claim 7, the sealing resin (i.e. the encapsulant resin) may be, inter alia, an ethylene/acrylic acid copolymer [0021] which reads on claimed polymer (a2).
Regarding claim 8, Hiraike teaches that the ethylenically unsaturated silane compound which modifies the polyolefin resin (i.e. polyethylene resin) of the sealing resin may be, inter alia, vinyltrimethyloxysilane [0021] which reads on the claimed hydrolysable unsaturated silane. The ethylenically unsaturated silane is present in the silane modified polyethylene resin in amounts of from 0.1 to less than 10 pbw with respect to 100 weight parts of the polyethylene resin [0022].  As such, it is evident that the range of amounts of vinyltrimethyloxysilane present in the silane-modified polyethylene resin in molar percentage overlap, and therefore renders obvious, the range of amounts claimed.
Regarding claims 10 and 11,
Regarding claim 12, the disclosed PV cell is formed by laminating a PV element (1, 2) between a first film comprising a sealing layer (3) and a fluorine-based layer (4) and a second film comprising a sealing layer (3) and a fluorine-based layer (4) wherein the sealing layer (3) of each film encapsulates the PV element [0060-0068, Figs. 1-8]. The fluorine-based layer (4) and sealing layer (3) from the first film respectively read on the claimed front protective element and front encapsulating layer.  The PV element reads on the claimed PV module.  The sealing layer (3) and fluorine-based layer (4) from the second film respectively read on the claimed rear encapsulating layer and rear protective element. The sealing layers (i.e. the encapsulating layers) of the PV element comprise the composition described above for claim 1 which reads on the claimed composition.  

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

·US 2013/0167911 to Ikenaga et al. – discloses a solar cell comprising an encapsulating layer formed from an encapsulating material comprising an ethylene/α-olefin copolymer [abstract].  The ethylene/α-olefin copolymer has an MFR of from 10 to 50 g/10 min at 190°C and 2.16 kg [abstract].  The encapsulating layer is embossed to prevent blocking [0175].

·US 2002/0179139 to Hashimoto et al. – discloses a solar cell comprising an embossed sealing film having a layer formed from an ethylene/vinyl acetate resin [abstract, 0010-0013]. The embossing produces concavities [0013]. The layer formed from an ethylene/vinyl acetate resin may additional comprise a silane 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782